SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 Weingarten Realty Investors (Name of Subject Company) Weingarten Realty Investors (Names of Filing Persons (Offeror)) 3.950% Convertible Senior Unsecured Notes due August1, 2026 (Title of Class of Securities) 948741AF0 and 948741AE3 (CUSIP Number of Class of Securities) Andrew M. Alexander President and Chief Executive Officer Weingarten Realty Investors 2600 Citadel Plaza Drive, Suite 125
